Citation Nr: 1716561	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 (2016).

2. Entitlement to higher disability evaluation for a lumbar spine disability, currently rated as noncompensable (0 percent) prior to July 3, 2012, as 20 percent since July 3, 2012, and as 40 percent since March 12, 2014.

3. Entitlement to higher initial evaluation for sciatic nerve, left lower extremity, associated with a lumbar spine disability, currently rated as 10 percent prior to March 12, 2014, and 20 percent thereafter. 

4. Entitlement to a separate rating for nerve involvement of the right lower extremity associated with a service-connected lumbar spine disability. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1977.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran perfected timely appeals of these issues.

In May 2013, the Veteran testified before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In December 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in July 2014, which expanded the low back strain disability to include degenerative arthritis of the lumbar spine (see, e.g., Diagnostic Code 5242-5237).  The rating decision then increased the disability rating for the lumbar spine disability to 20 percent, retroactively effective from July 3, 2012, and to 40 percent, retroactively effective from March 12, 2014.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The July 2014 rating decision also granted service connection for sciatic nerve as associated with lumbar spine disability, with an evaluation of 10 percent effective November 16, 2007.  An evaluation of 20 percent was assigned from March 12, 2014. See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

In its March 2016 remand, the Board included the issue of entitlement to an initial higher rating for sciatic nerve on the cover page and requested that the AMC clarify whether the award of service connection for sciatic nerve was for the right lower extremity, or left lower extremity, or an attempt to assign a single disability rating for both lower extremities. 

In an August 2016 supplemental statement of the case (SSOC), the AMC clarified that the July 2014 rating decision awarded service connection for sciatic nerve involvement of the left lower extremity.  The SSOC continued to deny a higher rating for the left lower extremity sciatica disability.  

Although the Veteran did not specifically disagree with the initial rating assigned for left lower extremity sciatica, the Board finds that it is part and parcel of the increased rating claim for the Veteran's lumbar spine disability. See 38 C.F.R. § 4.71, General Rating Formula, Note 1.  

Additionally, recent VA treatment records reflect the Veteran's new complaints of lumbar pain radiating into the right lower extremity and right L5/S1 "radiopathy." See July 2016 VA Treatment Records.  

Therefore, the issues of appeal have been recharacterized as listed on the title page of this decision, to take account of the fact that the orthopedic and neurologic manifestations of the service-connected lumbar spine disability warrant separate ratings pursuant to different rating criteria. See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of entitlement to a higher initial evaluation for sciatic nerve, left lower extremity, associated with a lumbar spine disability; entitlement to a separate rating for nerve involvement of the right lower extremity associated with service-connected lumbar spine disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to July 3, 2012, the Veteran's lumbar spine disability is productive of forward flexion limited to 85 degrees; but combined range of motion of the thoracolumbar spine less than 120 degrees, spasms or guarding resulting in abnormal gait or contour, ankylosis, and/or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any 12 month period are not shown. 

2. For the period beginning July 3, 2012, to March 11, 2014, the Veteran's lumbar spine disability is not productive of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.

3. For the period beginning March 12, 2014, the Veteran's lumbar spine disability is not productive of unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least at least 6 weeks during the past 12 months.
4.  The Veteran is currently in receipt of multiple, compensable disability ratings; as such, he does not have multiple, noncompensable, service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria establishing a 10 percent evaluation, but no higher, for the Veteran's lumbar spine disability for the period prior to July 3, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5237 (2016).

2. The criteria establishing an evaluation in excess of 20 percent for the Veteran's lumbar spine disability for the period beginning July 3, 2012, to March 11, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5237 (2016).

3. The criteria establishing an evaluation in excess of 40 percent for the Veteran's lumbar spine disability for the period beginning March 12, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5237 (2016).

4.  The criteria for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.324, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to the Veteran's claim for an increased rating for the lumbar spine, VA's duty to notify was satisfied by a December 2007 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 ; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, post-service VA treatment records, and records from the Social Security Administration have been obtained and considered.

The Veteran was also provided VA examinations in August 2008, January 2010, July 2012, and March 2014 in connection with the lumbar spine claim.  The examinations, collectively, are adequate to the extent that the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the March 2014 VA examination did not provide both active and passive motion, in weight-bearing and nonweight-bearing as discussed in Correia. v. McDonald, 28 Vet. App. 158 (2016).  However, as the Veteran is receiving the maximum rating based on limitation of motion and higher ratings require unfavorable ankylosis, there is no prejudice in the VA examination not having fully conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The Veteran testified at a Board hearing in May 2013.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the service-connected lumbar spine disability has been met. 38 C.F.R. § 3.159 (c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

I. Increased Ratings, Generally 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran asserts entitlement to an increased evaluation for DDD of the lumbar spine with low back strain (by history), currently evaluated as 0 percent disabling prior to July 3, 2012, as 20 percent prior to March 12, 2014, and as 40 percent thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine)-5237 (lumbosacral strain) (2016).  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 38 C.F.R. § 4.27 (2016).  The first four numbers reflects the diagnosed disability. The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.  However, as explained below, the Veteran's limitation of motion is compensable.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate DC. See Note (1) of the General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Because the General Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome (IVDS), consideration of other relevant diagnostic codes pertaining to the spine is not required. See 38 C.F.R. § 4.71a, Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

IVDS should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table). 

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in Code 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Procedural History and Factual Background

The Veteran's claim for an increased rating was received in November 2007.  At that time, the service-connected lumbar spine disability (characterized as low back strain (with non-diagnostic x-ray changes at L5-S1)) was evaluated as 0 percent disabling under Diagnostic Code 5237.  

The Veteran underwent a VA spine examination in August 2008.  At that time, he reported that his pain was a 7 out of 10 in severity and that it worsened (up to a 10) with activity.  In regards to his activities of daily living, the low back condition was aggravated by standing 10 minutes, walking 2 blocks, going up and down stairs, lifting over 35 pounds in weight, and driving over 30 minutes.  The pain radiated to the left ankle; he stated that his left foot had been numb for the last 2 years.  No flare-ups or incapacitating episodes were endorsed.  

Physical examination revealed a left limping gait.  Thoracolumbar flexion was from 0 to 85 degrees; extension from 0 to 30 degrees; lateral movement to the left from 0 to 30 degrees; lateral movement to the right from 0 to 30 degrees; rotary movement to the left from 0 to 30 degrees; and rotary movement to the right from 0 to 30 degrees.  All motions produced pain.  There was no additional limitation with repetitive use (x3) and there was no additional limitation during flare-up as he "has the same symptoms all the time."  There was no effect of incoordination, weakness, fatigue, or lack of endurance on his spine.  Examination showed painful motion and spasm.  There was no weakness or tenderness.  There had been no incapacitating episodes over the last 12 months as related to his lumbar spine. 

The tendon reflexes at the knees and ankles were absent, bilaterally.  There was diminished sensation to pinprick of the left 1st and 2nd toes.  There was no vibratory stimulation response in either foot.  He limped on the left leg.  He was unable to walk on his heels and on his toes because of the left limp.  There was a well-healed scar measuring 10 centimeters in the lumbar area.  

The diagnostic impression was degenerative disc disease of lumbar spine with status postoperative repair in August of 2003 with recurrent back pain left leg radiation, moderate disability with progression.  It was noted that the Veteran had not been employed since 2003 and that he was considered unemployable because of his back problem. 

The RO subsequently denied the Veteran's claim for a higher rating for the lumbar spine disability (then characterized as low back strain) in a January 2009 rating decision, which is the subject of the current appeal.  In doing so, the RO noted that at the time of the August 2008 VA examination "no findings related to the service connected low back strain were noted."  The RO did note, however, that "significant incapacity as a result of the nonservice connected disability lumbar disc disease with herniation at L3-4 and L4-5" was found. 

The Veteran underwent another VA examination in January 2010.  The Veteran rated his pain as a 7 to 8 out of 10 on the pain scale, located in the lower lumbar spine with pain radiating into the left posterior buttock, leg, and occasionally to the foot.  He endorsed numbness to the dorsum of the left foot and toes.  He complained of painful clicking and popping.  He had feelings of giving way in the back that caused him to fall.  No bowel or bladder problems were noted.  He endorsed flare-ups once every other week that caused him to stop activities and rest.  He stated that he was able to walk 3 to 4 blocks and stand for 20 minutes.  He stated that he was able to feed, dress, and take care of personal hygiene.  He had difficulty doing housework due to his back pain.  

Objectively, his gait was normal.  DTRs were 1/4 in the bilateral patella and Achilles.  There was decreased sensation in the left dorsal foot and toes.  There were no palpable muscle spasms.  Flexion of the thoracolumbar spine was from 0 to 90 degrees, with pain from 70 to 90 degrees; extension from 0 to 30 degrees, with pain at 30 degrees; right and left lateral rotation from 0 to 30 degrees, with pain at 30 degrees; and right and left lateral flexion from 0 to 30 degrees, with pain at 30 degrees.  The Veteran complained of pain in the left greater than right on lateral flexion.  He had a well-healed scar, measuring 12.0 x 0.4 cm, which was not adherent to any underlying tissue and did not restrict motion.  The Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did have increased pain on repetitive motion testing.  

The diagnostic assessment was DDD of the lumbar spine with radicular symptoms to the left leg, status post-surgical intervention.  The examiner opined that the current lumbar spine DDD was less likely than not related to the service-connected lumbar strain, and more likely related to aging, attrition, and work-related injuries. 

The Veteran underwent another VA examination in July 2012.  The Veteran reported that his back condition had worsened since the last examination.  His pain was a constant 7 out of 10 on the pain scale.  He reported that he was unable to exercise due to his low back limitations.  He endorsed flare-ups (once per week, reaching a 10 out of 10 on the pain scale), and severe pain after prolonged standing as part of his job as a minister. 

Objectively, flexion of the thoracolumbar spine was from 0 to 75 degrees, with pain beginning at 50 degrees; extension was from 0 to 15 degrees, with pain beginning at 15 degrees; left and right lateral flexion were from 0 to 20 degrees, with pain beginning at 20 degrees; and left and right lateral rotation were from 0 to 20 degrees, with pain beginning at 20 degrees.  The Veteran was able to perform repetitive use testing.  Post-testing range of motion resulted in 60 degrees of flexion; 15 degrees of extension; and right and left lateral rotation and flexion of 20 degrees, throughout.  Functional loss included less movement than normal and pain on movement.  The Veteran had spasms and guarding, but they did not result in abnormal gait or spinal contour.  Left ankle plantar flexion was 4/5; left ankle dorsiflexion was 4/5; and left great toe extension was 4/5.  Ankle reflexes were hypoactive, bilaterally.  Sensory exam was normal as to the thighs and knees; however, sensation was decreased in the lower leg/ankle (left) and foot/toes (left). There were mild symptoms of radiculopathy of the left lower extremity including mild intermittent pain, mild paresthesias, and mild numbness.  Left sciatic nerve involvement was noted.  IVDS was present and resulted in incapacitating episodes lasting at least one week but less than 2 weeks over the past 12 months.  

In an August 2012 addendum, the VA examiner opined that the current painful motion on flexion range of motion was more likely secondary to non-service connected lumbar disc disease with herniation at L3-L4 and L4-LS.  The examiner reasoned the following: 

In a disability scale, the lumbar discogenic disease will produce more pain and limitation of motion as compared with lumbar strain.  In my opinion, his lumbar discogenic problem is affecting him and causing him more pain and LOM than lumbar strain.  There is no way to determine which part of his back is because of lumbar strain or because of his discogenic problem. 

In its December 2013 remand, the Board found that the addendum opinion was essentially inadequate and remanded the claim for an opinion to address whether it was at least as likely as not that the low back strain aggravated his lumbar disc disease with herniation at L3-L4 and L4-L5. 

In a March 2014 addendum opinion, the examiner found that the Veteran's low back strain at least as likely as not caused the later diagnosed lumbar spine condition (namely, DDD of the lumbar spine).  

In a July 2014 rating decision, the RO changed the diagnostic code pertaining to the lumbar spine disability from DC 5237 (representing lumbosacral strain) to a hyphenated code, DC 5242-5237, to reflect the inclusion of degenerative arthritis of the lumbar spine in the disability picture.  

In a contemporaneous March 2014 VA spine examination, the Veteran did not endorse flare-ups.  Flexion of the thoracolumbar spine was from 0 to 45 degrees, with no objective evidence of painful motion; extension was 0 to 20 degrees, with no objective evidence of painful motion; right lateral flexion was from 0 to 30 degrees or greater, with no objective evidence of painful motion; left lateral flexion was from 0 to 15 degrees, with painful motion beginning at 15 degrees; right lateral rotation was from 0 to 25 degrees, with no objective evidence of painful motion; and left lateral rotation was from 0 to 30 degrees or greater, with no objective evidence of painful motion.   The Veteran was able to perform repetitive use testing.  Post-repetitive range of motion resulted in 30 degrees of flexion; 20 degrees of extension; 30 degrees or greater of right lateral flexion; 15 degrees of left lateral flexion; 25 degrees of right lateral rotation; and 30 or greater degrees of left lateral rotation.  Functional loss included less movement, pain on movement, disturbance in locomotion, interference with sitting, standing, and or weight-bearing, lack of endurance, and additional loss of functional ability would be expected with repeated use over a period of time.  An estimation of additional loss of range of motion would be speculation.  

Tenderness was present in midline and right paraspinous areas, but did not result in abnormal gait or contour.  There were no spasms or guarding.  Muscle strength testing: was 4/5 in left ankle plantar flexion and dorsiflexion, and 3/5 in left great toe extension.  Deep tendon reflexes were absent in knees and left ankle.  Sensory examination was normal, with the exception of the left foot/toes (L5) where DTRs were absent.  Mild radiculopathy of the left lower extremity (sciatic nerve) was present; the right side was not affected.  There was no ankylosis and no IVDS.  Arthritis was present.  A surgical scar was present in the lumbar area but it was not painful or unstable and did not have a total area greater than 39 centimeters.  Functional impact on work was noted as limited standing, walking, and lifting.  

VA treatment records dated from 2007 to the present reflect ongoing complaints of chronic low back pain (reaching a 10 out of 10), stiffness, tenderness, and soreness; radicular pain to the bilateral lower extremities; normal to mildly antalgic to uneven gait; lumbar range of motion impairment at end ranges (see January 2011 VA Physical Medicine Rehab Note); an ability to do most desired activities (see February 2010 VA Physical Medicine Rehab Note); no bladder or bowel impairment; SI joint injections for chronic left hip pain; and worsening symptoms with standing more than15 to 20 minutes, ambulating more than 15 to 20 minutes, forward bending, and hyperextension (see February 2016 VA PT Consult Note).  The VA records reflect that the Veteran completed Physical Therapy as recently as March 2016 and that his back was "much, much better."  

a. Analysis - Prior to July 3, 2012

As noted, the Veteran's lumbar spine disability, diagnosed as low back strain and DDD of lumbar spine, has been evaluated as 0 percent disabling (or, non-compensable) for the period prior to July 3, 2012.  

Notably, in light of the March 2014 VA opinion (attributing the lumbar DDD to service-connected low back strain), the August 2012 opinion (finding that there was "no way" to determine which part of the back is due to lumbar strain or his discogenic problem), and further considering that the RO changed the Diagnostic Code in July 2014 to reflect inclusion of degenerative arthritis, the Board will resolve doubt in the Veteran's favor and consider lumbar DDD (and its symptomatology) as part of the currently service-connected lumbar spine disability picture. See also Mittleider v. West, 11 Vet. App. 181 (1998) (The Court requires that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 any reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition.)

That being said, at the time of the August 2008 and January 2010 VA examinations, forward flexion of the thoracolumbar spine was limited to 85 degrees (with painful motion and spasm) and 70 degrees (when considering the commencement of pain), respectively.  The Board concludes that these findings are commensurate with a compensable 10 percent rating under the General Rating Formula.  Accordingly, a 10 percent evaluation for lumbar spine DDD with low back strain is warranted for the period prior to July 3, 2012.  

However, a disability rating greater than 10 percent for the period prior to July 3, 2012, is not warranted.  In this case there is no indication of forward flexion of the thoracolumbar spine to 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees of less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, to warrant a rating in excess of 10 percent prior to July 3, 2012. See 38 C.F.R. § 4.71a, General Rating Formula (2016).

Significantly, range of motion testing for the thoracolumbar spine during the August 2008 and January 2010 VA examinations demonstrated lumbar flexion to 85 degrees and 90 degrees (with pain beginning at 70 degrees), respectively, and the combined ranges of motion of the thoracolumbar spine were well in excess of 120 degrees at the time of both examinations.  VA treatment records dated in December 2008, February 2010, and May 2010 likewise demonstrated that the Veteran's lumbar range of motion was either normal at the end ranges or within full limits.  There are no other range of motion findings pertinent to the period of time prior to July 3, 2012.  

The Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain prior to July 3, 2012.  Moreover, the evidence simply does not reflect functional loss -in addition to that shown objectively- due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating. Significantly, the August 2008 and January 2010 VA examiners found that, even with repeated motion, there was no decreased range of motion and the Veteran did not show fatigability, weakness, or lack of endurance or incoordination.  The August 2008 examiner also expressly found that there was no additional limitation during flare-ups.  In other words, even considering the Veteran's complaints of pain and flare-ups, there is no evidence that these symptoms effectively resulted in thoracolumbar spine forward flexion less than 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for the assignment of any higher rating(s) than that assigned for the Veteran's lumbar spine disability for the period prior to July 3, 2012.  

In short, as the Veteran's thoracolumbar flexion was greater than 60 degrees and his combined range of motion of the thoracolumbar spine was greater than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, a higher rating for the lumbar spine is not warranted on such basis.

The Board further finds that, prior to July 3, 2012, the Veteran's lumbar spine disability did not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, while the August 2008 VA examination noted a left limping gait, the evidence indicates that this was more likely the result of his left lower extremity sciatica symptomatology than due to the noted spasms.  Further, upon VA examination in January 2010, his gait was normal and no spasms were present.  Therefore, an initial rating in excess of 10 percent is not warranted on this basis.

Moreover, there is no evidence of incapacitating episodes specific to the lumbar spine warranting application of DC 5243 prior to July 3, 2012.  In this regard, although the Veteran reported he had to stop activities and rest due to his lumbar spine flare-ups, there is no indication that bed rest was ever prescribed by a physician during this time period. See DC 5243, Note (1). 

Lastly, there is no indication of bladder or bowel impairment. See, e.g., July 2010 VA Examination Report.  Further, as noted, the Veteran is already in receipt of a separate rating for left lower extremity sciatica.  Entitlement to higher initial ratings than those assigned for left lower extremity sciatica is addressed in the remand portion below, as is the issue of entitlement to a separate rating for right lower extremity sciatica/radiculopathy under DC 8520. 

b. Analysis - from July 3, 2012 to March 11, 2014

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling for the period beginning July 3, 2012, to March 11, 2014. 

In this case, a rating in excess of 20 percent for that period is not warranted as there is no evidence that the Veteran's lumbar spine disability demonstrated forward flexion limited to less than 30 degrees, nor is there any evidence of ankylosis of the entire spine or thoracolumbar spine (either favorable or unfavorable) throughout that period.  In this regard, the July 2012 VA examination revealed that the Veteran had forward flexion of the thoracolumbar spine to 75 degrees, with pain beginning at 50 degrees.  On repetitive use testing, and when considering functional loss factors (including pain on movement and less movement than normal), the Veteran was still able to forward flex to 60 degrees.  Such findings simply do not approximate the next-higher rating criteria.  There are no other range of motion findings pertinent to the period of time from July 3, 2012, to March 11, 2014. 

As discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board has considered the lay evidence from the Veteran when considering functional loss.  At the July 2012 VA examination, the Veteran reported weekly flare-ups and severe pain with prolonged standing.  His objective factors of functional loss included less movement than normal and pain on movement.  He also had guarding and muscle spasms.  The Veteran used a cane.  At the 2013 hearing, the Veteran reported he could not stand for long periods of time.  

Nevertheless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 20 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis or loss of flexion of 30 degrees or less.  Pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell, supra. 

The Board acknowledges that the July 2012 VA examiner found evidence of IVDS that resulted in incapacitating episodes lasting at least one week but less than 2 weeks over the past 12 months; this is commensurate with a 10 percent rating under DC 5243.  In order for the Veteran to receive a rating in excess of the currently assigned 20 percent under the IVDS rating criteria (DC 5243), the incapacitating episodes would have to result in a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  No such findings are demonstrated by the record for the period beginning July 3, 2012, and to March 11, 2014.  Thus, a higher rating cannot be assigned under DC 5243.  

Lastly, there is no indication of bladder or bowel impairment. See, e.g., July 2012 VA Examination Report.  Further, as noted, the Veteran is already in receipt of a separate rating for left lower extremity sciatica.  Entitlement to higher initial ratings than those assigned for left lower extremity sciatica is addressed in the remand portion below, as is the issue of entitlement to a separate rating for right lower extremity radiculopathy/sciatica under DC 8520.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a disability evaluation in excess of 20 percent for the period from July 3, 2012, to March 11, 2014.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately. See Fenderson, supra.

c. Analysis - From March 12, 2014

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling for the period beginning March 12, 2014.  

In order for an evaluation in excess of 40 percent to be assigned, the evidence of record must demonstrate unfavorable ankylosis of either the entire spine or the entire thoracolumbar spine, or evidence of intervertebral disc syndrome with incapacitating episodes occurring for a duration of at least 6 weeks during a one year period. 

Upon consideration of the evidence outlined above, the Board finds that a rating higher than 40 percent beginning March 12, 2014, is not warranted.  

In this case, there is simply no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, during the March 2014 VA examination, the Veteran had flexion to 45 degrees (with no objective evidence of pain) and 30 degrees upon repetition.  There are no other pertinent range of motion findings of record during this period.  In short, the objective medical findings do not demonstrate unfavorable ankylosis of the spine and thus a higher rating is not warranted under the General Rating Formula. 

With respect to IVDS, the record is void of any evidence of any incapacitating episodes requiring bed rest prescribed by a physician, let alone evidence of more than 6 weeks of such episodes during any one year period since March 12, 2014.  Thus, the Board must also find that a higher evaluation for the presence of incapacitating episodes related to intervertebral disc syndrome of the thoracolumbar spine is not warranted for the appeal period beginning March 12, 2014. 

With respect to neurological manifestations, there is no indication of bladder or bowel impairment in this case. See, e.g., March 2014 VA Examination Report; June 2016 VA Treatment Note.  Further, as noted, the Veteran is already in receipt of a separate rating for left lower extremity sciatica.  Entitlement to higher initial ratings than those assigned for left lower extremity sciatica is addressed in the remand portion below, as is the issue of entitlement to a separate rating for right lower extremity radiculopathy/sciatica under DC 8520.

Lastly, Board has considered whether the Veteran is entitled to a separate compensable evaluation for a scar related to this service-connected disability. However, as the Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that a separate compensable evaluation is not warranted for the Veteran's lumbar spine surgical scar related to his service-connected disability. 38 C.F.R. § 4.118 (2008, 2016). See January 2010 and March 2014 VA Examination Reports.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for a disability evaluation in excess of 40 percent for the period beginning March 12, 2014.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately. See Fenderson, supra.

Other Considerations

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2016), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised. Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration. 

II. Ten percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541   (1993).

In this case, for the entire appeal period, the Veteran has been in receipt of multiple, compensable disability ratings for various service-connected disabilities. 

The Veteran is thus, as a matter of law, precluded from compensation under 38 C.F.R. § 3.324.  Accordingly, entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities must be denied.


ORDER

A 10 percent evaluation, but no higher, for the Veteran's lumbar spine disability for the period prior to July 3, 2012, is granted subject to the law and regulations governing the award of monetary benefits.

An evaluation in excess of 20 percent for the Veteran's lumbar spine disability for the period beginning July 3, 2012, to March 11, 2014, is denied. 

An evaluation in excess of 40 percent for the Veteran's lumbar spine disability for the period beginning March 12, 2014, is denied. 

Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is denied.


REMAND

a. Higher Initial Ratings for Left Lower Extremity, Sciatic Nerve, and Entitlement to a Separate Rating for Neurological Impairment of the Right Lower Extremity 

As noted, a separate rating has been assigned for sciatic nerve, left lower extremity, as associated with the service-connected lumbar spine disability. See July 2014 Rating Decision, and August 2016 SSOC.  Because the rating schedule for evaluating disability of the spine specifically directs consideration of associated neurologic abnormalities, the service-connected left lower extremity sciatic nerve impairment is part and parcel of the appeal for a higher rating for the lumbar spine disability decided herein.  A separate rating has not yet been assigned for any right lower extremity nerve impairment associated with the lumbar spine disability.  In this regard, the March 2014 VA spine examination expressly noted that the Veteran did not have any right lower extremity radicular pain or any other signs or symptoms due to radiculopathy.  The left lower extremity radiculopathy (sciatic nerve) was described as moderate in nature.  

VA treatment records recently added to the electronic claims file document numerous neurological complaints and symptoms affecting the right and left lower extremities.  Such symptoms include complaints of uneven walking; left foot weakness, numbness, and weak eversion; radiating right and left leg pain; right or left foot "drop;" and "moderate to severe" right L5/Sl "radiopathy." See, e.g., April 2016 and June 2016 VA Treatment Notes. 

The Veteran has not been afforded an examination of his lower extremity neurological impairments since March 2014.  In light of the recently documented neurological findings, and in order to resolve any medical ambiguity, the Board concludes that the Veteran should be afforded a comprehensive VA neurological examination to determine the precise nature and severity of his service-connected left lower extremity sciatic nerve impairment, and any lumbar-associated neurological impairment of the right lower extremity. 

b. TDIU

In its March 2016 remand, the Board referred the claim for extraschedular consideration to the Director of Compensation Service.  In August 2016, the Director of Compensation Service determined that entitlement to a TDIU on an extraschedular was unwarranted because "the record does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities."  This determination was largely based on the fact that the Veteran was currently employed as a minister.  

The Veteran provided VA Form 21-8940 in February 2008.  Recent VA treatment records confirm that the Veteran is currently employed as a "full-time" minister/pastor. See, e.g., September 2016 Mental Health Counseling Note; see also December 2010 VA Primary Physician Note ("He requests that paperwork be filled out for dismissal for a student loan due to permanent disability. He is currently working as a minister now. I've instructed him that I cannot complete this paperwork at this time as it does not appear that he is disabled from any work.").  The record, however, is unclear as to when such employment commenced and whether this employment is anything more than marginal in nature. 

For purposes of adjudicating entitlement to TDIU, "marginal employment" shall not be considered substantially gainful occupation, and shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. 38 C.F.R. § 4.16 (a).  It may also be held to exist, on a facts found basis (which includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Id.; see Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (holding that factors to be considered in determining whether employment is marginal include 1) prior work history and earnings compared with the present, including a marked reduction in earnings; 2) the established wage for a particular type of job in the community; 3) the opportunity for employment in the community; 4) the type of disability in relation to the work for which the veteran is qualified by experience, education, and training).

In this case, before the Board can reach the question of whether a TDIU is warranted, clarification of the Veteran's current and past employment status must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Contact the Veteran and ask him to submit information regarding his employment and earning history for the period from February 2008 through the present (i.e., update information since last provided in VA Form 21-8940), specifically stating the income received for each position held and the cumulative income for each year.  

Specifically, the AOJ should ask for information regarding his employer(s), including the name and address for the church in which he works as a pastor/minister and the date such employment commenced; the average number of hours worked at each job; and his annual income in each position (noting any significant changes in income). 

3. The RO should then attempt to verify with the Veteran's previous employers, including the church in which he works as a pastor/minister, any information provided concerning his past employment history.

4. Schedule the Veteran for an appropriate VA examination to evaluate the status of his (i) service-connected sciatica of the left lower extremity and (ii) any neurological impairment(s) of the right lower extremity associated with the service-connected lumbar spine disability.  

The electronic claims should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

(a) The examiner should identify all neurological findings in the right lower extremity related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  

The examiner should identify the specific nerve(s) involved (e.g., sciatic, external popliteal, etc.), to specifically include whether the Veteran has incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  The examiner should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

Regarding neurological findings, the examiner should reconcile the findings of no radiculopathy on the March 2014 VA examination, moderate to severe right L5/SI lumbar radiopathy in July 2016 (see VA treatment records), and complaints of right foot drop in June 2016 (see VA treatment records). 

(b) The examiner should identify all neurological findings in the left lower extremity related to the service-connected lumbar spine disability (to include the already service-connected sciatic nerve) and fully describe the extent and severity of those symptoms.  

The examiner should identify the specific nerve(s) involved (e.g., sciatic, common peroneal, superficial peroneal, etc.), to specifically include whether the Veteran has incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  The examiner should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

Regarding neurological findings, the examiner should reconcile the May 2016 findings of left extensor hallucis longus (EHL) weakness on the left with left weak eversion and discuss whether such findings are suggestive of common peroneal or superficial peroneal nerve involvement (see DCs 8521 and 8522). See May 2016 VA Neurosurgery Consultation Note.  The examiner should also reconcile findings/complaints of left foot dropping/drops. See, e.g., June 2016 VA Neurosurgery Outpatient Note.  

(c) The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected lower extremity neurological disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. After completion of the above, review the expanded record and readjudicate the issues of entitlement to higher initial ratings for left lower extremity, sciatic nerve; entitlement to a separate rating for neurological impairment/radiculopathy of the right lower extremity; and entitlement to a TDIU, to include on an extraschedular basis.  

If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


